Citation Nr: 0901438	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for coronary 
artery disease with left ventricular hypertrophy status post 
stent placement, evaluated as 10 percent disabling from May 
28, 2002, until August 21, 2002, and as 30 percent disabling 
from December 1, 2002.

2.  Entitlement to service connection for left kidney 
disability, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to December 
1977.  His DD Form 214 also noted 4 months and 14 days of 
prior active service.  Additionally, the veteran had National 
Guard duty service from 1972 until February 2001, including 
various periods of active duty for training and inactive duty 
training.

This matter comes before the Board from March 2004 and August 
2007 rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Regarding the increased rating claim, the March 2004 rating 
decision granted service connection for coronary artery 
disease with left ventricular hypertrophy status post stent 
placement, and assigned a 10 percent disability rating, 
effective May 28, 2002; a 100 percent disability rating, 
effective August 21, 2002; and a 10 percent disability 
rating, effective December 1, 2002.  The veteran appealed the 
initial disability rating assigned.  In January 2005, the 
Decision Review Officer (DRO) assigned a 30 percent 
disability rating, effective December 1, 2002.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  However, 
for the period during which a 100 percent rating is in 
effect, the appeal is deemed satisfied, and this such period 
is excluded from consideration in evaluating the claim.  

Correspondence from the veteran indicated that he was being 
represented by J. R. K., Jr., a private attorney.  Follow-up 
correspondence from that attorney indicated that he did not 
in fact represent the veteran on the matter at issue.  The 
veteran was then sent a letter informing him of his options 
with respect to representation.  He did not respond.  
Accordingly, he is deemed to be pro se in this appeal.   



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  On a 
substantive appeal (specifically for his increased rating 
claim for coronary artery disease) received in March 2005, 
the veteran indicated by checking the appropriate box that he 
wanted a hearing before the Board at the RO.  By letter 
received in March 2005, the veteran marked the appropriate 
box to specify that he wanted a Travel Board hearing.  A 
Travel Board hearing was scheduled in September 2008.   
However, the veteran failed to appear.  
In a letter written in August 2008, before the hearing was to 
take place, the veteran was requested that the hearing be 
rescheduled because he had been unable to obtain 
representation.  That communication was received by the RO in 
August 2008 but appears not to have been immediately 
associated with the claims folder.  It was received by the 
Board in November 2004.  Under the provisions of 38 C.F.R. 
§ 20.702(c), pertaining to requests to reschedule hearings, 
the Board finds that a remand is required.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the local 
RO.  The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy sent to his 
representative.  Such notice should inform 
him of his right to have a videoconference 
hearing as an alternative.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




